USCA11 Case: 21-10705    Date Filed: 08/29/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10705
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
KARTEU OMAR JENKINS,
a.k.a. Yay,
EUGENE ALLEN,
a.k.a Poncho,
a.k.a Jig,


                                       Defendants-Appellants.
USCA11 Case: 21-10705        Date Filed: 08/29/2022     Page: 2 of 4




2                      Opinion of the Court                21-10705

                     ____________________

          Appeals from the United States District Court
              for the Southern District of Georgia
           D.C. Docket No. 4:17-cr-00208-RSB-CLR-3
                    ____________________

Before WILSON, BRANCH, and LAGOA, Circuit Judges.
PER CURIAM:
      We have considered all the arguments raised on appeal by
Defendants-Appellants Karteu Omar Jenkins and Eugene Allen, in-
cluding that:
      I.    The Defendants had standing to challenge wiretap ev-
idence used against them at trial, and the district court erred in
denying the Defendants’ motions to suppress that evidence.
       II.   The district court abused its discretion in denying Jen-
kins’s motions for new counsel.
      III. The district court erred in admitting evidence seized
during Jenkins’s arrest.
       IV. The district court erred in denying Jenkins’s motion
for judgment of acquittal.
       V.    The district court violated Jenkins’s constitutional
rights by constructively amending his indictment.
      VI. The district court incorrectly calculated Jenkins’s sen-
tencing guidelines range, applied erroneous sentencing
USCA11 Case: 21-10705        Date Filed: 08/29/2022    Page: 3 of 4




21-10705               Opinion of the Court                       3

enhancements, and violated his constitutional rights by sentencing
him based on acquitted conduct.
       VII. The district court miscalculated Allen’s sentencing
guidelines range by attributing to him marijuana that only Jenkins
was responsible for, and by attributing to him a quantity of cocaine
beyond what the jury found.
       After careful review, and with the benefit of oral argument,
we find no reversible error. While we agree with the Defendants
that they had standing to challenge the wiretap evidence, as the
Government now concedes, we disagree that the district court
erred in denying the Defendants’ motions to suppress that evi-
dence. The record shows that the wiretaps at issue were properly
authorized.
        As to Jenkins’s motions for new counsel, we find that the
district court adequately inquired into the matter when it held
three separate hearings on the motions. See United States v. Cal-
deron, 127 F.3d 1314, 1343 (11th Cir. 1997). Having heard live tes-
timony from Jenkins and his counsel, the district court found that
there was no breakdown in communication between the two. And
as a result, the court found that there was no good cause to grant
Jenkins’s motions. Given the deference we afford to the district
court’s credibility and factual determinations, we see no reason to
disturb that finding.
     Nor do we find reversible error on the remaining issues.
Even assuming that the district court abused its discretion by
USCA11 Case: 21-10705         Date Filed: 08/29/2022    Page: 4 of 4




4                      Opinion of the Court                 21-10705

admitting evidence of cocaine seized from Jenkins during his arrest,
that error would be harmless. There was more than sufficient in-
dependent, admissible evidence on which to convict Jenkins of the
charged offenses. See United States v. Chavez, 204 F.3d 1305, 1317
(11th Cir. 2000). The district court also correctly denied Jenkins’s
motion for judgment of acquittal. Further, the district court did
not violate Jenkins’s constitutional rights by constructively amend-
ing Jenkins’s indictment. To be sure, the drug quantity specified in
the jury instructions was different than the quantity specified in the
indictment, but the change did not constructively amend the in-
dictment because drug quantity was not an essential element of the
charged offense. See United States v. Cabrera-Beltran, 660 F.3d
742, 753 (4th Cir. 2011).
       Likewise, as to the Defendants’ sentencing arguments, we
find no reversible error.
      We thus affirm the Defendants’ convictions and sentences.
      AFFIRMED.